COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  EDITH ROMAN AND ALEJANDRO                        §
  HERNANDEZ,                                                        No. 08-17-00241-CV
                                                   §
                  Appellants,                                         Appeal from the
                                                   §
  v.                                                                205th District Court
                                                   §
  JOY HALVERSON,                                                  of El Paso County, Texas
                                                   §
                  Appellee.                                        (TC# 20160DCV1580)
                                                   §

                                            ORDER

        The above-styled and numbered appeal involves an issue related to the requirements of

notice for a dismissal hearing. In the order of dismissal, the trial court notes that due notice was

given and the cause was called on the date given in the notice, August 23, 2017. Although there

is a copy of an “Order Setting Hearing” in Appellee’s brief that shows the proper notice, there is

no corresponding copy in the clerk’s record. The Court, on its own motion, orders the clerk of the

trial court to file a supplemental clerk’s record containing any notice or order setting a hearing for

August 23, 2017 or certify in writing that there is no affidavit in the trial court’s file. The

supplemental clerk’s record should be filed as soon as practicable but no later than ten days from

the date of this order.

        IT IS SO ORDERED THIS 23RD DAY OF JULY, 2019.

                                               PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.